ORDER

PER CURIAM.
Defendant, William Posley, appeals from his judgments of conviction, after a jury trial, of burglary in the first degree; burglary in the second degree; stealing a credit card; and misdemeanor stealing. He was sentenced as a class X offender to three concurrent 20 year sentences and a concurrent one year sentence on the misdemeanor conviction. Defendant also appeals from the denial of his Rule 29.15 without an evidentiary hearing.
We have reviewed defendant’s direct appeal. No jurisprudential purpose would be served by a written opinion. The judgments of conviction are affirmed. Rule 30.25(b).
*819The judgment of the trial court denying defendant’s Rule 29.15 motion is based on findings of fact that are not clearly erroneous; no error of law appears. An opinion would have no precedential value. The judgment is affirmed. Rule 84.16(b).